El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación, del recurso por dos motivos, a saber: por negligencia de la parte ape-lante en su tramitación y por ser la apelación frívola.
 La sentencia apelada se dictó el 19 de diciembre de 1929. El 18 de enero siguiente se interpuso el recurso y el 23 la corte ordenó al taquígrafo que preparara la transcripción de la evidencia a los efectos de la apelación. El 10 de febrero siguiente el taquígrafo pidió a la corte que le concediera una prórroga de treinta días y que ordenara al apelante que dentro de quince consignara en secretaría $60 probable importe de sus honorarios. La corte accedió, notificándose la orden de consignación al apelante el 13 de febrero. El 3 de marzo la apelada presentó esta moción archivando un memorándum en apoyo de la misma y varias constancias del récord.
La parte apelante se opuso y en el acto de la vista de la moción — 17 de marzo actual — presentó una certificación de la que aparece que solicitó y obtuvo de la corte de distrito una nueva prórroga de treinta días para que el taquígrafo pre-parara la transcripción ofreciendo consignar durante ella los honorarios, prórroga que está aún en todo su vigor.
Basta la mera exposición de los anteriores hechos y el examen de las reglas 58 y 59 del reglamento de este tribunal para concluir que no cabe la desestimación por el primer motivo. Está vigente una prórroga y no habían transcurrido a la fecha de la moción, ni han transcurrido aún, los noventa días que fija la regla 59. La corte de distrito, vigente como estaba la primera prórroga que concedió al taquígrafo, tenía jurisdicción y discreción para fijar un nuevo plazo para la *791consignación de los honorarios. El caso de Ferrocarriles del Este v. Ríos, 39 D.P.R. 89, no tiene aplicación. Se trata de situaciones distintas.
¿Es frívola la apelación? Quizá tenga razón la parte apelada, pero no es posible con las solas alegaciones, la relación del caso y opinión y la sentencia, formar nn inicio acabado cuando consta que se practicó prueba aunque sólo fuera la ofrecida por la propia parte demandante a cuyo favor se decidió el litigio. No se trata de una sentencia dictada sobre las alegaciones. Quizá la prueba no sostiene lo alegado en la demanda y negado en la contestación.
Además, la cuestión de derecho envuelta es interesante y nueva, según se desprende de la lectura de los documentos elevados, y la justicia y la jurisprudencia parecen exigir de consuno que se dilucide plenamente en el Supremo con todos los elementos que tuvo ante sí la corte de distrito, antes de resolverse en definitiva.

Por virtud de todo lo expuesto debe declararse sin lugar la moción de la apelada.